Citation Nr: 1207176	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for traumatic brain injury (TBI) with headaches for the period from April 15, 2009 to July 26, 2011, and a rating in excess of 40 percent for the period from July 27, 2011, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to August 1990, and from February 2006 to February 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for TBI with headaches, for which an initial 30 percent evaluation was assigned effective from April 2009.   

In March 2011, the Veteran testified at a Board video conference hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In June 2011, the case came before the Board at which time it was remanded for a TBI examination and consideration of the TBI rating criteria found under 38 C.F.R. § 4.124a, diagnostic code 8045.  Subsequently, in a rating action issued in August 2011, an increased evaluation of 40 percent was granted for TBI with headaches, under diagnostic code 8045 only, effective from July 27, 2011.  

The Veteran's claim was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as is the case here.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The claim is therefore characterized as shown on the title page.

A February 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

As will be explained further herein, a remand is required primarily to address due process concerns that have arisen in this case and to ensure compliance with the Board's prior remand of June 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue on appeal is characterized as entitlement to an initial evaluation in excess of 30 percent for traumatic brain injury (TBI) with headaches for the period from April 15, 2009 to July 26, 2011, and a rating in excess of 40 percent for the period from July 27, 2011, forward.  From a due process standpoint, additional action is required prior to appellate consideration of this claim.  

The case was previously remanded by the Board in June 2011.  At that time, the Board noted that in a June 2009 rating decision, the RO granted service connection for residuals of TBI with headaches, for which an initial rating of 30 percent was assigned effective April 15, 2009.  The rating sheet reflects that the disability was rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100, and the Board observed that it appeared that the 30 percent rating assigned was actually based only the severity of the Veteran's headaches as evaluated under Diagnostic Code 8100, the rating code for migraines. 

In the 2011 Remand, the Board mentioned that at the Veteran's 2011 hearing, he asserted that the severity of his headaches warranted a higher rating, and that he should also be rated based on the severity of other residuals of his TBI.  Accordingly, the Board remanded the claim so that a VA TBI examination could be conducted and so that subsequent adjudication could be undertaken which included consideration of both manifestations of the TBI residuals and headaches.  In a rating decision issued in August 2011, an increased evaluation of 40 percent was granted for TBI with headaches, under diagnostic code 8045 only, effective from July 27, 2011.  

In a brief presented in October 2011, the Veteran's representative requested that a separate evaluation be assigned for headaches.  The Board notes under VA regulations separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the Court held that two separate ratings are to be awarded where an injury manifests with two different disabilities.  

Specific to diagnostic code 8045, three main areas of dysfunction are assessed for purposes of assigning an evaluation: (1)cognitive (which is common in varying degrees after TBI); (2) emotional/behavioral; and (3) physical.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The regulation further provides for evaluating subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

The August 2011 SSOC reflects that the Veteran's currently assigned 40 percent evaluation is based on cognitive impairment rating a "2" in recognition of evidence of mild impairment of memory, attention, concentration, or executive functions, resulting in overall mild impairment.  A "0" was assigned for subjective symptoms of cognitive impairment, which include headaches.  Hence, it appears that headaches were not considered at all in conjunction with the currently assigned 40 percent evaluation under code 8045.  

The Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8045 includes a specific instruction to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  In essence, and as pointed out by the Veteran's representative, this provision appears to specifically authorize the assignment of separate evaluations for both TBI residuals (under code 8045) and headaches (under code 8100), where headaches have been diagnosed as a separate and distinct condition.

Accordingly, the case must be remanded for consideration of whether a separate evaluation for headaches is warranted under diagnostic code 8100 during the entire course of the appeal period extending from April 15, 2009, forward.  Conversely and in addition, consideration of whether a separate evaluation for TBI residuals under diagnostic code 8045 for the portion of the appeal period prior to July 27, 2011, is also warranted.  In this regard, the Board notes that a VA examination was conducted in June 2009 which does appear to document symptoms other than headaches which may constitute TBI residuals.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to his increased rating claim for TBI residuals with headaches.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.  Pertinent VA records dated from January 2010, forward should be added to the record for the sake of completeness.  

2.  At the discretion of the RO, additional development to include providing an appropriate examination, may be required in conjunction with readjudicating the claim, to include the possibility of assigning separate ratings for TBI residuals and headaches.  

3.  Based upon review of the entire evidentiary record, to include any evidence pertained pursuant to this remand, the RO is requested to consider the assignment of separate evaluations for headaches (under code 8100) and TBI residuals (under code 8045) for the entirety of the appeal period extending from April 15, 2009.  In doing so, the RO is reminded that in the event that separate evaluations are warranted for headaches and TBI residuals under their respective rating codes; headaches cannot also be considered for evaluation purposes under diagnostic code 8045 under either the subjective or objective criteria relating to the area of cognitive dysfunction/impairment.  

If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

